                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

GARY SEAGRAVES,                                 )
                                                )
               Petitioner,                      )
                                                )
       v.                                       )             No. 4:19-cv-1710-CDP
                                                )
JENNIFER SACHSE,                                )
                                                )
               Respondent.                      )

                               MEMORANDUM AND ORDER

       This matter is before me upon the motion of petitioner Gary Seagraves for the

appointment of counsel. (ECF No. 3). The motion will be denied without prejudice.

       There is no constitutional or statutory right to appointed counsel in civil cases. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, a Court considers several factors, including whether the petitioner has presented

non-frivolous allegations supporting his or her prayer for relief, whether the petitioner will

substantially benefit from the appointment of counsel, whether the petitioner’s claims involve

information readily available to him, and whether the factual and legal issues presented by the

action are complex. See Phillips v. Jasper County Jail, 437 F.3d 791, 94 (8th Cir. 2006),

Johnson v. Williams, 788 F.2d 1319, 1322-23 (8th Cir. 1986), Nelson, 728 F.2d at 1005.

       In the case at bar, petitioner has presented non-frivolous allegations in his petition.

However, he has demonstrated, at this point, that he is well-able to present his claims, and it

therefore cannot be said that he would substantially benefit from the appointment of counsel. In

addition, neither the factual nor the legal issues appear complex, and there is no indication that

petitioner’s claims involve information that is not readily available to him.            However,
circumstances may change as the case progresses. I will therefore deny the motion for the

appointment of counsel, without prejudice. If appropriate at a later time, petitioner may file a

motion to appoint counsel that addresses the foregoing factors.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner Gary Seagraves’s motion for the

appointment of counsel (ECF No. 3) is DENIED without prejudice.

       Dated this 7th day of August, 2019.




                                                 CATHERINE D. PERRY
                                                 UNITED STATES DISTRICT JUDGE




                                                2
